Citation Nr: 1215389	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for vertigo/dizziness, to include benign paroxysmal positional vertigo (BPPV), to include as secondary to service-connected disability. 

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran was scheduled for Travel Board hearing in April 2012.  In correspondence dated in February 2012, the Veteran, through his representative, stated that he wished to cancel his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).


FINDINGS OF FACT

1.  In an April 1994 decision, the RO denied the appellant's claim for entitlement to service connection for vertigo/dizziness on the basis of direct incurrence and as secondary to service-connected disability. 

2.  Some of the evidence submitted subsequent to the April 1994 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for BPPV, claimed as vertigo/dizziness.

3.  The earliest clinical evidence of dizziness/vertigo is in 1993, approximately twenty years after separation from service. 

4.  The competent and probative clinical evidence of record is against a finding that the Veteran's dizziness/vertigo (BPPV) is causally related to active service or proximately due to, or chronically aggravated by, a service connected disability.

5.  Any statement by the Veteran that his dizziness/vertigo (BPPV) began in service or within one year of separation from service is less than credible.



CONCLUSIONS OF LAW

1.  Evidence received since the April 1994 RO decision that denied entitlement to service connection for vertigo/dizziness, to include as secondary to service-connected disability, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

2.  Vertigo/dizziness, to include BPPV, was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated, and is not proximately due to or chronically aggravated by a service-connected disability.   38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the appellant in November 2007, VA informed him of what evidence was required to substantiate/reopen the claim, to include as secondary to service-connected disability, of his and VA's respective duties for obtaining evidence, and of the reasons for the prior denial for entitlement to service connection.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), VA and private examination and treatment records, and the statements of the appellant in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to attempt to obtain.

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  In the present case, the RO reopened the Veteran's claim and obtained a VA examination in April 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, the Veteran's statements as to in-service trauma, and the post service clinical evidence of record.  A rationale was provided for the opinion proffered.  The Board notes that the examiner reported that the Veteran's service records indicate that he was treated for otitis externa and tympanic membrane perforation that happened after a grenade explosion in his immediate vicinity.  As is discussed in further detail below, the STRs do reflect injury to the right ear, but the Board finds that they do not reflect a grenade explosion.  Moreover, the Board notes that the RO decisions, Board decisions on the issue of otitis media and tinnitus, and the SOC do not reflect consideration of any STRs, or competent objective evidence, of such an explosion.  Thus, the examiner has considered a fact not supported by the evidence of record; nevertheless, a remand for a supplemental opinion is not necessary as the examiner gave the benefit of the doubt to the Veteran by considering the bleeding ear in rendering an opinion. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for vertigo/dizziness was denied by the RO in April 1994 because there were no complaints of, or treatment for, dizziness in service, and that there was no clinical evidence attributing vertigo to service-connected hearing loss or tinnitus.  

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in April 1994 consisted of the appellant's STRs, service personnel records, and VA medical records.

The Veteran's STRs reflect that in June 1971, he sought treatment for a sore throat, cough, nasal congestion, and right ear pain for one week.  It was noted that he had an upper respiratory infection and wax build up in the ear.  A June 17, 1971 STR reflects that the Veteran again sought treatment for pain in the right ear with some bleeding that morning.  It was noted that the Veteran appeared to have otitis externa.  Another June 17, 1971 STR reflects that the Veteran had bleeding in the right ear after acute otalgia the previous evening.  It was noted that his ear had been irrigated the previous day.  It reflects a diagnosis of otitis externa and otitis media.  An STR dated June 24, 1971, reflects that the Veteran was being followed by ENT for an "ear problem".  The record reflects that the Veteran "still has persistent cough" with green sputum.  He had completed a course of penicillin and other medication for his otitis.  It was also noted that he had congestion.  

The Veteran's January 1973 report of medical history for separation purposes reflects that the Veteran denied any dizziness or fainting spells.  The Veteran's report of medical examination for Chapter 10 (Army Regulation 635-200) separation purposes reflects that upon clinical evaluation, the Veteran's ears, and neurologic examination (including equilibrium tests), were normal.  

A February 1994 VA examination report reflects that the Veteran reported hearing problems since 1972.  He reported that when he qualified for the .50 caliber weapon, he awoke with blood in his ears the next morning.  He complained of current dizziness and headaches.  

Evidence of record since the last final denial

The evidence added to the record subsequent to the last final denial, in April 1994, includes the Veteran's statements, and VA and private medical records.  The Board will summarize the pertinent medical records below.

An April 1991 private clinical record reflects that the Veteran complained of ringing in the ears, tinnitus, and hearing loss.  He reported that he had a history of loud noise exposure working in a flour mill at age 24 with ear plugs and muffs, that he had exposure to a .50 caliber weapon in service with subsequent blood on his pillow, that he had a head injury without loss of consciousness but with sutures, and that he had an upper respiratory infection for one month.

May 1991 correspondence from audiologist W.S. reflects that the Veteran had tinnitus.  August 1993 correspondence from Dr. W. M. reflects that the Veteran had hearing loss. 

VA clinical records dated in 1993 reflect that the Veteran sought treatment for dizziness.  July 1993 records reflect that the Veteran had been having vertigo episodes which began three to four months earlier.  The records reflect an assessment that same month of vertigo which was "most likely peripheral type."  December 1993 records reflect that the Veteran reported an approximate one year history of light headedness without vertigo.  .

Private clinical records dated in 1994 reflect that the Veteran sought treatment for dizziness.  

An October 1994 VA report reflects that the Veteran had CT scans of his head showing no enhancement or masses.  An EEG showed no evidence of focal lesions associated with his dizziness complaints.  An ENG (electronystagmography) showed that the Veteran was having a bilateral vestibular deficit which was equivocal.  Posturography showed "very significant vestibular deficit consistent with bilateral deficit."

The Veteran testified at a May 1995 RO Decision Review Officer (DRO) hearing; however, the testimony was in regard to acoustic trauma, bleeding of the ears, hearing loss, and tinnitus; the Veteran did not discuss dizziness. 

A January 2008 private clinical record reflects the following: "I indicated to [the Veteran] that oftentimes [sic] BPPV is idiopathic, but sometimes it can occur due to blows to the head and that from previous discussion with him it is as likely as not that the vertigo is related to an injury that he received in his ears during his military service."  

A February 2009 VA record reflects that the Veteran's clinical picture is consistent with BPPV.  The examiner stated that the "[Veteran] links the onset of his symptoms to granade [sic] explosion during the service, which is likely."

An April 2010 VA examination report reflects the examiner's opinion that the Veteran's current dizziness, believed to be BPPV, was less likely than not related to the Veteran's service-connected disabilities of hearing loss or tinnitus, or to an in-service incident of injury to the right ear.

Old and new evidence of record considered as a whole

The Board finds that the evidence of record received since the last final denial is new and material to reopen the Veteran's claim.  The evidence is new as it was not previously of record.  It is material as it reflects a diagnosis of vertigo and as it reflects a clinical opinion which relates the Veteran's vertigo to service.  In determining whether the clinical opinions are material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When considered in conjunction with the record as a whole, the newly received evidence does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.

Reopened claim 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for vertigo/dizziness may be granted on the merits, de novo.  The April 2008 RO rating decision reflects that the RO reopened the Veteran's claim and denied entitlement on the merits.  As such, the Veteran is not prejudiced by the Board's consideration of the reopened claim on the merits, de novo.

The Veteran avers that he has vertigo/dizziness as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The April 2010 VA examination record reflects that the Veteran has a diagnosis of BPPV (benign paroxysmal positional vertigo).  Thus, the Board finds that the first element has been met.  

The second element of a claim for service connection on a direct-incurrence basis is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for complaints of, or a diagnosis of, vertigo or dizziness.  The Veteran has asserted that he was exposed to acoustic trauma in service, including from a grenade explosion and firing of a .50 caliber weapon, which resulted in his ears bleeding the next day.  The Board finds that the records contemporaneous to the Veteran's service are negative for a grenade explosion or acoustic trauma from a weapon as the cause of a bleeding ear, and that such records are more credible than the Veteran's statement made many years later.  See Curry v. Brown, 7 Vet. 59 (1994).

The STRs reflects that in June 1971, the Veteran sought for a sore throat, cough, nasal congestion, and right ear pain for one week.  It was noted that he had an upper respiratory infection and wax build up in the ear.  The next day, June 17, the Veteran again sought treatment for pain in the right ear with some bleeding that morning.  It was noted that the Veteran appeared to have otitis externa.  Otitis externa is an inflammation of the external auditory canal caused by either a fungus or a bacteria.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Another June 17, 1971 STR reflects that the Veteran had bleeding in the right ear after acute otalgia the previous evening.  It was noted that his ear had been irrigated the previous day.  It reflects a diagnosis of otitis externa and otitis media.  Otitis media is an inflammation of the middle ear.  A record dated the next week, June 24, 1971, reflects that the Veteran was being followed by ENT for an "ear problem".  The record reflects that the Veteran "still has persistent cough" with green sputum.  He had completed a course of penicillin and other medication for his otitis.  It was also noted that he had congestion.  The STRs are entirely negative for bleeding of the ears due to acoustic trauma and entirely negative for any injury to the Veteran's head.  The Board finds that if this were the cause, or likely cause, of the Veteran's ear trouble, it would have been reasonable for such to be noted in the STRs.  Not only is it not noted, but the STRs reflect an upper respiratory infection, and/or atypical pneumonia with regard to the Veteran's ear symptoms. 

The Veteran's January 1973 report of medical history for separation purposes reflects that the Veteran denied any dizziness or fainting spells.  The Veteran's report of medical examination for Chapter 10 (Army Regulation 635-200) separation purposes reflects that upon clinical evaluation, the Veteran's ears, and neurologic examination (including equilibrium tests), were normal.  Based on the foregoing, the Board finds that there is no competent credible evidence of a head injury, other than the ear complaints noted above.  However, the Board does consider the Veteran's ear infection to be an in-service disease or injury.  Further, general acoustic trauma is deemed to be consistent with the circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2002).

The third requirement for service connection on a direct-incurrence basis is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection on a direct-incurrence basis has not been met.  

The claims file contains medical opinions as to the etiology of the Veteran's BPPV.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

As noted above, a January 2008 private clinical record reflects the following report by the clinician: "I indicated to [the Veteran] that oftentimes [sic] BPPV is idiopathic, but sometimes it can occur due to blows to the head and that from previous discussion with him it is as likely as not that the vertigo is related to an injury that he received in his ears during his military service."  The Board finds that this opinion lacks probative value.  The opinion is based on the self-reported history which is unsupported by the record.  The objective evidence of record does not reflect that the Veteran had a blow to the head in service.  As noted in the STRs, the Veteran was diagnosed with otitis externa and otitis media.  The impression was questionable atypical pneumonia.  Medical opinions, such as the January 2008 opinion, premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  The objective evidence of record does not support that the Veteran had a blow to the head, which was the basis of the examiner's opinion.  Moreover, it does not reflect any injury to the ears, other than otitis externa and otitis media which were treated with antibiotics in service.  The examiner does not discuss such diagnoses.  In addition, while the examiner discussed "blows to the head" as a possible etiology for BPPV, the examiner failed to discuss the Veteran's reported head injury which required sutures, as noted in the April 1991 clinical records.  Such an incident has not been shown to have occurred in service.  Based on the foregoing, the Board finds that the opinion lacks probative value. 

The Board acknowledges that the Veteran testified in May 1995 at the DRO hearing that in 1971, he discovered blood in both his ears after he was in a truck when a grenade simulator went off, and he then proceeded to the 50 caliber range for weapons firing.  (See DRO hearing transcript, pages 2 and 3.)  The STRs, however, reflect a different situation with regard to the Veteran's bleeding of the right ear in service.  The Board finds that STRs which were made during the course of medical treatment over a week long period, and which are contemporaneous to service are more credible than the Veteran's assertions many years later, made in conjunction with a claim for monetary compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Board also acknowledges that the February 2009 record reflects the opinion of the examiner, a Chief of Otolaryngology, that the Veteran's BPPV is likely related to a grenade explosion in service.  The February 2009 examiner, as the Chief of otolaryngology, is found to have the training and expertise necessary to render an opinion as to etiology of a disease of the head and neck, including the ears, nose, and throat.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Nevertheless, the Board finds that his opinion lacks probative value as it is based on the Veteran's unsupported history of an explosion, does not reflect that the examiner was aware of the clinical history of the Veteran's BPPV and does not reflect that he was aware of the Veteran's clinical history in service.

The examiner noted that the Veteran links the onset of his symptoms to a grenade explosion in service; however, the evidence of record reflects that the Veteran had previously reported the onset of his symptoms as occurring in approximately 1993, or twenty years after separation from service.  A June 1993 record reflects that the Veteran complained of dizzy spells and being light headed particularly in the morning for three to four months.  The July 1993 records reflect that the vertigo episodes and dizziness began three to four months earlier.  A December 1993 record reflects history of one year of light headedness without vertigo.  

In sum, the record reflects that the onset of the Veteran's symptoms, as reported by the Veteran in the clinical records in 1993 and 1994, was approximately two decades after separation from service, thus rendering the February 2009 VA clinician's opinion, which is based on a report inconsistent with the records, less than probative.  As noted above, medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The records dated in 1993 reflect a much more recent onset of symptoms than that noted in the February 2009 record. 

Even if the Board was to consider that the Veteran "links" his symptoms to a grenade explosion in service, but did not intend to indicate that he exhibited symptoms in service, the Board still finds that the clinical opinion lacks probative value.  As noted above, the STRs do not reflect a grenade explosion in service or any explosion as the cause of his ear bleeding in service.  Based on the foregoing, the Board finds that the February 2009 opinion lacks probative value.

The Board finds the April 2010 VA examiner's opinion to be probative.  The examiner opined as follows:

[F]rom [the Veteran's] symptom description, this is a really classic story for BPPV. . . . The question really before me is whether his vestibular disorder is related to his hearing loss, tinnitus or in-service incident of bleeding of the right ear.  BPPV does not show any correlation with sensorineural hearing loss and tinnitus, and vertigo due to a vestibular injury would not present in this way.  In addition, the bleeding from the right ear and tympanic membrane perforation did not show any correlation with BPPV.  Therefore, in my opinion, his current dizziness symptoms, which I believe are BPPV, are less likely than not related to his hearing loss, tinnitus, and in-service incident of bleeding in the right ear with pain.  Again, since BPPV does not show any correlation with these, I think it is less likely as not that his hearing loss and tinnitus permanently aggravate the vestibular disorder.  

Thus, the probative clinical evidence of record is against a finding that the Veteran's BBPV is causally related to active service, or proximately due to, or chronically aggravated by, a service-connected disability.

The earliest clinical evidence of dizziness is in 1993, approximately 20 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, competent clinical opinion of record is against a finding that the disability at issue is related to service-connected hearing loss or tinnitus.

The Board recognizes the Veteran may believe that he has BPPV causally related to service, or to a service-connected disability.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing vertigo symptoms).  To this extent, the Board finds that the Veteran is competent to report that he has symptoms of BPPV.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations or etiology opinions.  

In the absence of competent and probative medical evidence relating a current vertigo/dizziness disability to service, in the absence of credible evidence of continuity of symptomatology since service, and in the absence of competent and credible evidence that the disability at issue is proximately due to or aggravated by a service-connected disability, the Board finds that service connection is not warranted.  The Board has considered the benefit of the doubt rule but finds that it is not applicable because the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for vertigo/dizziness, to include as due to a service connected disability, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for vertigo/dizziness (to include BPPV), to include as due to a service connected disability, is denied.



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


